DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 12/29/2021 wherein claims 1, 10 and 14 have been amended and claim 20 has been added.


Response to Applicants’ Arguments
Applicants amendments/arguments filed 12/29/2021 overcomes the rejection of claims 1-17 made by the Examiner under 35 USC 112(b). This rejection has been withdrawn. 
Applicants amendments/arguments filed 12/29/2021 overcome the rejection of claim 18 made by the Examiner under 35 USC 103 over Roger et al. (US 2006/0024335). It is noted that Roger does not suggest a composition consisting of the component recited by instant claim 18. This rejection is withdrawn. 
The objection of claim 19 is withdrawn. 





New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2006/0141031) in view of Cherukuri et al. (US 2010/0010101).
Nelson describes a pharmaceutical composition which comprises a sweetener such as sucralose, acesulfame and monoammonium glycyrrhizinate (see [0053, 0056] and Table 1). These sweeteners may be used together in therapeutic in amounts ranging from 0.002-10% by weight of the composition. Example 4 provides sucralose and acesulfame in amounts of 3.15 and 2.75%, respectively and Example 6 provides ammonium glycyrrhizinate in an amount of 1.75%. It would have been obvious to formulate a third composition derived from Example 4 and 6 of Nelson to combinate all three sweeteners in stated amounts as required by instant claims 1 and 2.  Regarding the concentration of sucralose, acesulfame and monoammonium glycyrrhizinate in the final composition, these would be subject to  routine optimization so as to identify blends of concentration that would lead to desirable taste outcomes. Where the general conditions of a claim are provided by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). Nelson’s composition are free of polyols as required by instant claim 1. 
Nelson contemplates that addition of pH adjusting agents such as citric acid (see [0050] and Table 2) wherein the citric acid is present in an amount of 3%, 4% and 5% (see Table 1: Examples 1, 3 and 7) (see instant claims 3 and 5).
Lubricants such as magnesium stearate and silicon dioxide are contemplated to be included in an amount between 0.5-3% by weight (see [0060]) (see instant claim 2). Regarding the inclusion of both magnesium stearate and silicon dioxide, this is obvious as Nelson states that ‘combinations’ are envisaged. Useful concentrations in the final composition would be readily attainable through routine optimization. 
Flavoring agents may be included in the composition in an amount of 0.01-10% (See [0058]) (see instant claim 5).
Nelson teaches that an active compound, such as an anti-inflammatory like acetaminophen (see [0023]), may be present in an amount up to about 80% by weight of the dosage form (see [0039]) (see instant claim 1).  
The composition of Nelson may be packaged in packaged kits for housing a plurality of dosages (i.e. sachet) (see [0010]) wherein the package may be a container or a divided packet (see [0070]) (see instant claim 7). 
Nelson fails to teach the active agent as being selected from at least one of balsalazide, balsalazide disodium, sulfasalazine, olsalazine and ipsalazine, the positional halsalazide isomer 4-aminosalicylic acid, linked to 4-amino benzoyl-3-alanine and its disodium salt.
Cherukuri is directed to dosage forms for delivery of active agents wherein the dosage form is modified to provide improved taste, mouth feel and storage stability (see [0021]). Exemplified active agents include anti-inflammatory actives such as acetaminophen and balsalazide wherein the active agent is present in an amount to provide a dosage between 600-1200 mgs (see [0115]) (see instant claim 1). It is taught that these active agent is taste masked by via the use of sweeteners and flavors (see [0116]). 
Regarding instant claim 2 which requires the drug (e.g. balsalazide) be present in an amount of 93-96% by weight, this is considered obvious as obviousness exists where the claimed ranges/amounts do not overlap with the prior art but are merely close. Here, in the current circumstance, the prior art’s teaching of about 80% is considered sufficiently close to the range of 93-96% that one of ordinary skill in the art would expect the result to have the same properties.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson et al. (US 2006/0141031) in view of Cherukuri et al. (US 2010/0010101) as applied to claims 1-3 and 7 above, and further in view of Lee et al. (US 2018/0296495).
Nelson (and Cherukuri) fail to teach the citric acid as being a potassium salt.
Lee is directed to fast acting orally disintegrating film for administration of anesthesia. The film is to comprise a buffering agent which are added to manipulate the pH (see [0057]). Exemplified pH modifying agents include citric acid/citrate acid salts (e.g. potassium citrate) (see instant claim 4).  Additional buffering agents include potassium dibasic phosphate (see [0057]). The buffering agent is to be present in an amount up to 15% (see [0057]) (see instant claim 5). It is presumed that because the amount of potassium dibasic phosphate overlap with the instant claims that it would therefore be present in an amount sufficient to buffer an aqueous solution of balsalazide to maintain a pH of at least 7 (see instant claim 6).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.


Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson et al. (US 2006/0141031) in view of Cherukuri et al. (US 2010/0010101) as applied to claims 1-3 and 7 above, and further in view of Robinson et al. (US 6649186).
Nelson teaches that their composition may comprise effervescent agents as suitable useful inactive ingredients in their formulation (see [0049]).
However, Nelson (and Cerukuri) fails to teach their dosage form as an effervescent formulation comprising the chemical composition in an amount of 52-92%, anhydrous citric acid in an amount pf 1-10% and potassium bicarbonate in an amount of 1-10%.
Robinson is directed to effervescent granule compositions for delivering active agents such as analgesics actives such as acetaminophen (see column 12, lines 4-5). The effervescent composition is to comprise an acid active, such as anhydrous citric acid (see column 4, lines 55-65) and a carbon dioxide precursor, such as potassium bicarbonate (see column 5, lines 72-75), which are present in an amount of between 3-70% by weight of the granule (see column 6, lines 10-13). When blended to form a final therapeutic composition, the effervescent granule described above are admixed with a therapeutic formulation such that the amount of effervescent granule is present in an amount of from 2-90% (see column 9, lines 21-29). The effervescent composition of Robinson is said to exhibit improved effervescence as the final composition has controlled rates of effervescence. Thus, it would have been obvious to modify Nelson to include the effervescent composition of Robinson with a reasonable expectation for success.  
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson et al. (US 2006/0141031) in view of Cherukuri et al. (US 2010/0010101), further in view of Robinson et al. (US 6649186) as applied to claim 8 above, and further in view of Magowan et al. (US 2009/0274662).
Nelson (and Cherkukri and Robinson) fail to teach the dosage form as being packaged with a probotic.
Magowan is directed to dosage forms for the treatment of inflammatory bowel disorder conditions. Magowan’s dosage form comprises an active agent, e.g. basalazide (see claim 2), and a probiotic, such as Bifidobacterium longum (see claim 6). It is taught that addition of the probiotic is desireable because probiotics inhibit pathogen adherence to colonic mucosa, increase immune activity inhibiting release of anti-inflammatory cytokines and inhibiting pro-inflammatory cytokines (see [0031]). Thus, it would have been obvious modify the effervescent formulation resulting from the combination of Nelson, Cherukuri and Robinson to include a probiotic so as to improve the therapeutic benefit of the composition (as taught by Magowan).
 Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson et al. (US 2006/0141031) in view of Cherukuri et al. (US 2010/0010101) and Magowan et al. (US 2009/0274662).
Nelson and Cherukuri are relied upon for disclosure described in the rejection of claims 1-3 and 7 under 35 U.S.C. 103. 
Nelson (and Cherkukri) fail to teach the dosage form as comprising a probotic selected from selected comprising at least one of a non-toxic, beneficial strain of Bacteroides sp., beneficial strains of Butyrivibrio sp., Bacillus subtilis, Bifidobacterium bifidum, Bifidobacterium lactis, Bifidobacterium longum, Bifobacterium breve, Lactobacillus sporogenes, Lactobacillus rhamnosus, Lactobacillus casei, Lactobacillus salivarius, Lactobacillus acidophilus, Lactobacillus brevis, Lactobacillus paracasei, Eubacterium hadrum 1, Eubacterium hadrum 2, Eubacterium sp., Clostridium nexile, Clostridium sp., Clostridium clostridioforme and other non-toxic bacterium for catalyzing the activation of the prodrug.
Magowan is directed to dosage forms for the treatment of inflammatory bowel disorder conditions. Magowan’s dosage form comprises an active agent, e.g. basalazide (see claim 2), and a probiotic, such as Bifidobacterium longum (see claim 6). It is taught that addition of the probiotic is desireable because probiotics inhibit pathogen adherence to colonic mucosa, increase immune activity inhibiting release of anti-inflammatory cytokines and inhibiting pro-inflammatory cytokines (see [0031]). Thus, it would have been obvious modify the effervescent formulation resulting from the combination of Nelson, Cherukuri and Robinson to include a probiotic so as to improve the therapeutic benefit of the composition (as taught by Magowan).
 Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 11, 12, 15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson et al. (US 2006/0141031) in view of Cherukuri et al. (US 2010/0010101) and Magowan et al. (US 2009/0274662) as applied to claim 10 above, and further in view of Lockhart et al. (US 2009/0252788).
Nelson (and Cherukuri and Magowan) fail to teach the balsalazide as being balsalazide disodium. 
Lockhart teaches that balsalazide may take to the form of balsalazide disodium salt (see [0056]) (see instant claim 11).  It would have been obvious to use this form of balsalazide in the formulation of Nelson with a reasonable expectation for success as simple substitution of one known element for another to obtain predictable results is evidence of obviousness. 
Regarding instant claim 12, Nelson contemplates that addition of pH adjusting agents such as citric acid (see [0050] and Table 2).
Regarding instant claim 15, Nelson suggests their dosage forms being packaged in a packaged (i.e. sachet) (see [0010]).
Regarding instant claim 17, Magowan teaches that basalazide (see claim 2) may be combined together with a probiotic, such as Bifidobacterium longum (see claim 6) to provide a superior treatment. It is taught that addition of the probiotic is desireable because probiotics inhibit pathogen adherence to colonic mucosa, increase immune activity inhibiting release of anti-inflammatory cytokines and inhibiting pro-inflammatory cytokines (see [0031]).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson et al. (US 2006/0141031) in view of Cherukuri et al. (US 2010/0010101) and Magowan et al. (US 2009/0274662), further in view of Lockhart et al. (US 2009/0252788) as applied to claims 11, 12, 15 and 17 above, and further in view of Lockhart et al. (US 2009/0252788).

Nelson (and Cherukuri, Magowan and Lockhart) fail to teach the citric acid as being a potassium salt and fail to the composition as comprising potassium dibasic phosphate anhydrous in an amount of 4.10-23.38%
Lee is directed to fast acting orally disintegrating film for administration of anesthesia. The film is to comprise a buffering agent which are added to manipulate the pH (see [0057]). Exemplified pH modifying agents include citric acid/citrate acid salts (e.g. potassium citrate) (see instant claim 13).  Additional buffering agents include potassium dibasic phosphate (see [0057]). The buffering agent is to be present in an amount up to 15% (see [0057]) (see instant claim 14).  It is observed that the potassium dibasic phosphate is not described as a hydrate and is thus presumed anhydrous.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 16 is are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson et al. (US 2006/0141031) in view of Cherukuri et al. (US 2010/0010101) and Magowan et al. (US 2009/0274662) as applied to claim 10 above, and further in view of Robinson et al. (US 6649186).
Nelson (and Cerukuri and Magowan) fails to teach their dosage form as an effervescent formulation comprising the chemical composition in an amount of 52-92%, anhydrous citric acid in an amount pf 1-10% and potassium bicarbonate in an amount of 1-10%.
Robinson is directed to effervescent granule compositions for delivering active agents such as analgesics actives such as acetaminophen (see column 12, lines 4-5). The effervescent composition is to comprise an acid active, such as anhydrous citric acid (see column 4, lines 55-65) and a carbon dioxide precursor, such as potassium bicarbonate (see column 5, lines 72-75), which are present in an amount of between 3-70% by weight of the granule (see column 6, lines 10-13). When blended to form a final therapeutic composition, the effervescent granule described above are admixed with a therapeutic formulation such that the amount of effervescent granule is present in an amount of from 2-90% (see column 9, lines 21-29). The effervescent composition of Robinson is said to exhibit improved effervescence as the final composition has controlled rates of effervescence. Thus, it would have been obvious to modify Nelson to include the effervescent composition of Robinson with a reasonable expectation for success.  
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Claim 18 recites the following: “A sweetener composition for mitigating the bitterness of a chemical composition, the sweetener consisting of: sucralose in the range of 0.3% w/w to 6.0% w/w of the chemical composition, acesulfame potassium in the range of 0.3% w/w to 6.0% w/w of the chemical composition, ammonium glycyrrhizinate in the range of 0.1% w/w to 10.44% w/w of the chemical composition, and less than 0.01 % of a polyol.” However, under no circumstances does this closed composition ever come to equal 100% from summation of the components. Thus, as the composition can comprise no other ingredients, the claim is not complete and is unclear.  Clarification is required. The same reasoning is applied to claim 20. 
Claim 19 is rejected as being depending from claim 19 and also suffering from such unclarity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611